IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1629
                             Filed December 16, 2020


ANDREAS C.K. BENFORD,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


        Appeal from the Iowa District Court for Jasper County, Randy V. Hefner,

Judge

        Andreas Benford appeals the dismissal of his petition for judicial review.

AFFIRMED.



        Andreas C.K. Benford, Des Moines, self-represented appellant.

        Thomas J. Miller, Attorney General, and John R. Lundquist, Assistant

Attorney General, for appellee State.



        Considered by Mullins, P.J., and May and Schumacher, JJ.
                                          2


MAY, Judge.

      Andreas Benford appeals the dismissal of his petition for judicial review.

We affirm.

I. Background

      In July 2009, Benford pled guilty to third-degree sexual abuse and enticing

away a minor. See Iowa Code §§ 709.4(2)(c)(4), 710.10(2) (2009). The same

day, the district court sentenced Benford to an indeterminate term of incarceration

not to exceed fifteen years. The court also imposed the special sentence required

by Iowa Code section 903B.1. It provides that certain sex offenders

      shall also be sentenced, in addition to any other punishment provided
      by law, to a special sentence committing the person into the custody
      of the director of the Iowa department of corrections for the rest of
      the person’s life, with eligibility for parole as provided in chapter 906.
      The board of parole shall determine whether the person should be
      released on parole or placed in a work release program. The special
      sentence imposed under this section shall commence upon
      completion of the sentence imposed under any applicable criminal
      sentencing provisions for the underlying criminal offense and the
      person shall begin the sentence under supervision as if on parole or
      work release. The person shall be placed on the corrections
      continuum in chapter 901B, and the terms and conditions of the
      special sentence, including violations, shall be subject to the same
      set of procedures set out in chapters 901B, 905, 906, and chapter
      908, and rules adopted under those chapters for persons on parole
      or work release. The revocation of release shall not be for a period
      greater than two years upon any first revocation, and five years upon
      any second or subsequent revocation. A special sentence shall be
      considered a category “A” sentence for purposes of calculating
      earned time under section 903A.2.

Id. § 903B.1.

      Benford took no direct appeal. But in the years since, he has repeatedly

sought judicial review of issues related to his sentences. Three of those cases

ended in appeals to this court. See Benford v. State, No. 19-1590, 2020 WL
                                            3

__________ (Iowa Ct. App. Dec. 16, 2020) (dismissing his appeal); Benford v.

State, No. 17-1253, 2018 WL 3912118, at *1 (Iowa Ct. App. Aug. 15, 2018)

(denying Benford relief); Benford v. Iowa Dist. Ct., No. 17-0272, 2018 WL 1433123,

at *2 (Iowa Ct. App. Mar. 21, 2018) (deciding Benford’s constitutional challenge

was not ripe for adjudication and annulling the writ of certiorari).

         The current case began in early 2019, when Benford sent a series of

petitions for declaratory ruling to the Iowa Department of Corrections (IDOC).1

Though his petitions were detailed, Benford’s core request was simple: He wanted

the IDOC to compute a “TDD”—a tentative discharge date—for his special

sentence under section 903B.1.

         Because IDOC did not act on Benford’s petitions within sixty days, they

were deemed denied by operation of law.2 But the IDOC did send a responsive

letter to Benford. It identified a date (“7-15-19”) on which Benford would become

eligible to seek consideration of a discretionary discharge of his special sentence.

But the letter did not identify a date on which Benford’s “lifetime special sentence”

was expected to discharge.




1   One petition referred to the Iowa Board of Parole.
2   Iowa Code § 17A.9(8) (2019) provides:
         If an agency has not issued a declaratory order within sixty days after
         receipt of a petition therefor, or such later time as agreed by the
         parties, the petition is deemed to have been denied. Once a petition
         for a declaratory order is deemed denied or if the agency declines to
         issue a declaratory order pursuant to subsection 5, paragraph “d”, a
         party to that proceeding may either seek judicial review or await
         further agency action with respect to its petition for a declaratory
         order.
                                           4


       Benford sought judicial review. Benford claimed the IDOC’s refusal to

compute a discharge date was not consistent with Iowa Code section 906.15(1).3

It provides:

       Unless sooner discharged, a person released on parole shall be
       discharged when the person’s term of parole equals the period of
       imprisonment specified in the person’s sentence, less all time served
       in confinement. Discharge from parole may be granted prior to such
       time, when an early discharge is appropriate. The board shall
       periodically review all paroles, and when the board determines that
       any person on parole is able and willing to fulfill the obligations of a
       law-abiding citizen without further supervision, the board shall
       discharge the person from parole. A parole officer shall periodically
       review all paroles assigned to the parole officer, and when the parole
       officer determines that any person assigned to the officer is able and
       willing to fulfill the obligations of a law-abiding citizen without further
       supervision, the officer may discharge the person from parole after
       notification and approval of the district director and notification of the
       board of parole. In any event, discharge from parole shall terminate
       the person’s sentence. If a person has been sentenced to a special
       sentence under section 903B.1 or 903B.2, the person may be
       discharged early from the sentence in the same manner as any other
       person on parole. However, a person convicted of a violation of
       section 709.3, 709.4, or 709.8 committed on or with a child, or a
       person serving a sentence under section 902.12, shall not be
       discharged from parole until the person’s term of parole equals the
       period of imprisonment specified in the person’s sentence, less all
       time served in confinement.

Iowa Code § 906.15(1).

       In August, the district court entered an order denying relief to Benford. 4 This

appeal followed.




3 Benford also raises other arguments concerning his sentence. We agree with
the State that Benford’s other arguments are not properly before us here.
4 The district court’s August 2019 order resolved both this case (PCCV121511)

and a separate case numbered PCCV121013. Benford filed a separate appeal
from the dismissal of case PCCV121013. We resolved that appeal through our
opinion Benford, No. 19-1590, 2020 WL __________, also filed today.
                                           5


II. Standard of Review

       “On judicial review of final agency action, we review for errors at law.”

Houck v. Iowa Bd. of Pharmacy Exam’rs, 752 N.W.2d 14, 16 (Iowa 2008).

III. Analysis

       We agree with Benford that this appeal turns on a question of statutory

interpretation.5 The question is whether Iowa Code section 906.15 required—or

even permitted—the IDOC to determine the date on which Bedford’s special

sentence under section 903B.1 will discharge.

       After consideration, we answer that question in the negative. We find the

meaning of the Iowa Code in its words. See Doe v. State, 943 N.W.2d 608, 610

(Iowa 2020) (noting “in questions of statutory interpretation, ‘[w]e do not inquire

what the legislature meant; we ask only what the statute means’” and “[t]his is

necessarily a textual inquiry as only the text of a piece of legislation is enacted into

law” (first alteration in original) (citation omitted)). The words of section 903B.1 are

clear: its special sentence lasts “for the rest of the [offender’s] life.” So, as the

district court correctly observed, “there is no date by which the special sentence is

served in its entirety.”

       It is true that, under section 906.15(1), “a person . . . sentenced to a special

sentence under section 903B.1 . . . may be discharged early from the sentence in



5 We acknowledge Benford also raises due process concerns. But we believe
Benford is only contending that his due process rights are violated through
improper interpretation and implementation of sections 906.15 and 903B.1.
Benford emphasizes that, “[t]o be clear[,] this is a case about statutory
interpretation” of section 906.15. Benford also states that his “whole argument” is
about the “language” of sections 906.15 and 903B.1. Likewise, we have focused
our analysis on statutory interpretation.
                                         6


the same manner as any other person on parole.” (Emphasis added.) This

provides the parole board authority to discharge Benford’s sentence when the

board determines he “is able and willing to fulfill the obligations of a law-abiding

citizen without further supervision.”6 Iowa Code § 906.15(1). It does not mean

IDOC can or must determine in advance a particular date on which Benford’s

sentence must be discharged. See State v. Tripp, 776 N.W.2d 855, 858–59 (Iowa

2010) (noting an offender “may be released from parole [under the lifetime special

sentence] at any time” through “administrative decisions that have yet to be

made”).

      But Benford argues section 906.15(1) also provides a “second way” for his

special sentence to be discharged.           He focuses on the first sentence of

section 906.15(1), which states: “Unless sooner discharged, a person released on

parole shall be discharged when the person’s term of parole equals the period of

imprisonment specified in the person’s sentence, less all time served in

confinement.” In Benford’s view, this language creates “a mandatory duty” for

IDOC “to discharge him when he meets” certain “statutorily created criteria.”

Specifically, Benford argues, he is entitled to discharge when the time he has

served in prison plus the time he has served on special sentence parole totals




6 We note, however, section 906.15(1) requires certain offenders to serve a
mandatory minimum period before they are eligible for discharge. Iowa Code
§ 906.15(1) (“[A] person convicted of a violation of section 709.3, 709.4, or 709.8
committed on or with a child, or a person serving a sentence under section 902.12,
shall not be discharged from parole until the person’s term of parole equals the
period of imprisonment specified in the person’s sentence, less all time served in
confinement.” (emphasis added)).
                                         7


fifteen years, i.e., the prison term imposed for Benford’s “underlying offense[s]” of

third-degree sexual abuse and enticing away a minor.

       We disagree. We question whether, by its terms, the first sentence of

section 906.15(1) applies to the special sentence created by section 903B.1. The

first sentence of section 906.15(1) addresses parole from a specified period of

imprisonment, that is, a “period of imprisonment specified in [a] person’s

sentence.” But the special sentence is not a sentence of “imprisonment.” Tripp,

776 N.W.2d at 858 (“The imposition of lifetime parole is not tantamount to a

sentence of life imprisonment.”). Rather, it is a kind of parole. See id. (“The type

of punishment imposed is parole.”). Moreover, the “period” of the special sentence

is not “specified” in any usual sense such as a number of days or years. See Iowa

Code § 906.15(1). Rather, the special sentence continues “for the rest of the

[offender’s] life,” an unknowable term. See id. § 903B.1.

       In any event, assuming the first sentence of section 906.15(1) applies in the

way Benford suggests, we find an irreconcilable conflict between the relevant

statutes. In Benford’s view, section 906.15(1) limits the special sentence to a

defined period that cannot be longer than the prison sentence (fifteen years)

Benford received for his underlying offenses. By its terms, though, section 903B.1

imposes a lifetime special sentence “in addition to” Benford’s punishment for his

underlying offenses.7 We cannot reconcile these views.




7 Indeed, section 903B.1 provides the special sentence “shall commence upon
completion of the sentence imposed under any applicable criminal sentencing
provisions for the underlying criminal offense.” (Emphasis added.)
                                            8


       But we find guidance in the “general/specific canon” of statutory

interpretation.   See Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 183–88 (2012) (discussing the “general/specific

canon”). It directs that “[w]here a general statutory provision conflicts with a special

provision, and the conflict ‘is irreconcilable, the special . . . provision prevails as an

exception to the general provision.’” State v. Wade, 757 N.W.2d 618, 629 (Iowa

2008) (quoting Iowa Code § 4.7).

       The canon is not difficult to apply here. Section 903B.1 is specific: it deals

only with the special lifetime sentence for certain sex offenders. Conversely, the

first sentence of section 906.15(1) is general. It applies to a wide range of offenses

and offenders. So we conclude section 903B.1 governs here. It extends Benford’s

special sentence to “the rest of [Benford’s] life,” subject to the possibility of

discharge “if the parole board determines that [Benford] is ‘able and willing to fulfill

the obligations of a law-abiding citizen without further supervision.’” Tripp, 776

N.W.2d at 858 (“It is also significant that the special sentence is not necessarily for

life. Section 903B.1 provides for the possibility of release from [special-sentence]

parole under chapter 906 if the parole board determines that the offender is ‘able

and willing to fulfill the obligations of a law-abiding citizen without further

supervision.’” (quoting Iowa Code § 906.15)); see State v. Agee, Nos. 19-0345,

19-0131, 2019 WL 5791034, at *3–4 (Iowa Ct. App. Nov. 6, 2019) (rejecting

argument that “under Iowa Code sections 903B.1 and 906.15(1), the maximum

length of [an offender’s] special sentence was ten years—the length of his prison

sentence for his underlying sex offense—less credit for time served” and noting “if

[the offender] exhibits that he ‘is able and willing to fulfill the obligations of a law-
                                           9


abiding citizen without further supervision,’ the [Iowa Board of Parole] could decide

to discharge his special sentence altogether” (footnote and citation omitted)).

IV. Conclusion.

       The IDOC was not required to provide Benford with a tentative discharge

date for his lifetime special sentence under Iowa Code section 903B.1. So the

district court was right to dismiss Benford’s petition for judicial review.

       AFFIRMED.